Citation Nr: 9918736	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-02 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 


FINDINGS OF FACT

1.  In a decision by the RO in August 1985, the veteran's 
claim for entitlement to service connection for a heart 
disorder was denied.

2.  Evidence received since the August 1985 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the August 1985 decision by the 
RO denying service connection for a heart disorder is not new 
and material; the veteran's claim may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are apparently no 
longer available.  The record reflects that the RO has made 
several requests for the National Personnel Records Center 
(NPRC) to furnish any available service medical records for 
the veteran.  However, two separate statements received from 
NPRC, both dated in June 1984, are to the effect that no such 
records were on file for the veteran and that they may have 
been destroyed by a fire in 1973.  NPRC also provided a form 
seeking additional information needed to locate any other 
records.  The RO informed the veteran of the unsuccessful 
attempts to obtain his service medical records and requested 
that he complete the form received from NPRC.  In August 
1985, copies of the daily sick report for the veteran's 
company were received from NPRC.  These records show that the 
veteran was listed on the sick report in September, October, 
November, and December 1944 and January 1945.  They indicate 
that on each occasion the disposition was listed as the 
veteran being return to duty.  While it is unfortunate that 
any service medical records which may have once existed are 
no longer available, the claim must be considered on the 
basis of the available record.     

VA hospitalization records show the veteran was hospitalized 
from late April to early June 1984 when he underwent a 
transurethral resection of the prostate gland.  On 
examination during this hospitalization, he reported a 15 
year history of tachycardia, but that he had not received any 
medication.  He also reported a history of chest pain two 
weeks previously, but had received no treatment.  
Cardiovascular examination was normal and no heart disability 
was diagnosed.  

A letter from a private physician, T. M. Collins, M.D., dated 
in June 1984, reports that the veteran was a patient in past 
years.  While records of his treatment no longer existed, Dr. 
Collins stated that the veteran was treated in 1963 for 
tachycardia and exhaustion that were brought on by 
overexertion.  It was reported that a period of 30 days 
medication and treatment was required to alleviate his 
symptoms.  The episode was so severe that the veteran 
required bed rest and precluded participation in normal 
activities.    

In rating decisions in September 1984 and August 1985, the RO 
denied service connection for a heart disorder because the 
record did not establish the existence of a heart condition 
while the veteran was on active duty.  The veteran was 
informed of these determinations, but did not file an appeal.  

In March 1994, the veteran submitted a request that his claim 
for service connection for a heart disorder be reopened.  
Subsequent to the August 1985 denial, duplicates of the 
previously considered sick call reports and letter from Dr. 
Collins were received, along with written statements from the 
veteran and two individuals who served with him.   In a May 
1995 rating action, the RO determined that new and material 
evidence had not been submitted since the prior final denial 
in August 1985 and denied the veteran's attempt to reopen his 
claim.  The veteran disagreed with this determination and 
initiated the current appeal.

Subsequent to the May 1995 rating action, additional 
statements were received from the same two individuals who 
had served with the veteran.  In an August 1995 rating 
action, the RO determined that new and material evidence had 
been submitted to reopen the veteran's claim, but denied the 
claim on the merits.  The veteran disagreed with this 
determination and continued the appeal.  

Subsequent to the August 1995 decision, various medical 
records and written statements from the veteran and an 
individual who knew him during his time in service, along 
with transcripts of testimony at personal hearings, were 
received.  In rating actions in December 1996 and May 1997, 
the denial of the veteran's claim was continued.

Analysis

The veteran is requesting that his claim of entitlement to 
service connection for a heart disorder be reopened.  
Although the August 1995 decision by the RO purports to 
reopen the veteran's claim of entitlement to service 
connection for a heart disorder, the Board must make a de 
novo review of the record to determine whether his claim has, 
in fact, been properly reopened.  VAOPGCPREC 05-92; 57 
Fed.Reg. 49744 (1992).  If it is found that the claim was 
improperly reopened, the reopening will be vacated and the 
previous denial will stand.  Fluker v. Brown, 5 Vet. 
App. 296, 298 (1993).  This is required because, once a 
decision becomes final under 38 U.S.C.A. § 7105(c) (West 
1991), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996); see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (When new and material evidence has not 
been submitted with regard to a previously disallowed claim 
"[f]urther analysis ... is neither required, nor 
permitted."). 

As noted previously, the evidence which was of record prior 
to the August 1985 decision by the RO included copies of 
daily sick reports for a period during the veteran's service, 
VA hospitalization records, and a letter from Dr. Collins.  
Based upon consideration of this evidence, the September 1984 
and August 1985 rating decisions by the RO found that the 
record did not establish the existence of a heart condition 
while the veteran was on active duty and denied his claim.  
The veteran was notified of these determinations and, since 
he did not file a timely appeal, the August 1985 decision 
became final.  

Except as provided under 38 U.S.C.A. § 5108, when a claim has 
been disallowed in a rating action by the RO and it becomes 
final, the claim may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  In determining whether to reopen a 
previously denied claim, the Board must first determine 
whether the evidence is "new and material."  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The documents that have been submitted or obtained since the 
August 1985 decision include duplicates of the daily sick 
reports and the June 1984 letter from Dr. Collins, various 
lay statements from two individuals who served with the 
veteran, as well as an individual who knew him during his 
time of service, numerous written statements from the 
veteran, VA and private medical records for treatment between 
1984 and 1996, and transcripts of testimony at hearings on 
appeal.  

The copies of daily sick reports and the June 1984 letter 
from Dr. Collins are mere duplicates of documents considered 
prior to the August 1985 denial of the claim and, therefore, 
they are not new.  Thus, they are not sufficient to reopen 
his claim.  

The various written statements of the veteran and individuals 
who served with or knew him during his active duty, as well 
as his hearing testimony, are to the effect that he was 
assigned to light duty due to heart problems during service.  
To the extent that such allegations are not cumulative of the 
veteran's contentions advanced at the time of the August 1985 
decision, they are new.  However, lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286 (1992).  The United States Court of Appeals for 
Veterans Claims has held that "[i]f lay assertions of 
medical causation will not suffice to initially establish a 
plausible, well-grounded claim, it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108."  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Thus, notwithstanding the fact that 
the Board presumes the veteran's testimony and the lay 
statements to be credible, neither his testimony nor the lay 
statements are sufficient to reopen his claim because they do 
not qualify as competent evidence.  Espiritu.

Finally, the medical records submitted by the veteran, dated 
between 1984 and 1996, show treatment for heart problems and 
they were not previously considered prior to the August 1985 
determination.  However, the records do not in any way relate 
his subsequently diagnosed heart disorder to his reported 
symptoms in service.  Thus, while these records are new, they 
are not relevant or probative to the issue of entitlement to 
service connection for a heart disorder, as they do not 
provide any medical opinion linking his subsequent heart 
problems to his period of service.   

After reviewing the evidence which was not of record at the 
time of the August 1985 decision, the Board finds that the 
necessary evidentiary requirements have not been met, as new 
and material evidence sufficient to reopen the veteran's 
claim for service connection for a heart disorder has not 
been submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  Thus, the veteran's claim is not reopened and the 
appeal of this issue is denied.

As the foregoing explains the need for competent evidence 
linking a current heart disorder to the appellant's military 
service the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to reopen his 
claim.  See Graves v. Brown, 9 Vet. App. 172, 173 (1996).  

Finally, the benefit of the doubt doctrine may not be applied 
in this case because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the prior final decision.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a heart 
disorder.  The appeal of this issue is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

